*208
ORDER

David M. Lyons-Bey, a pro se Michigan prisoner, appeals a district court order denying him a free copy of his court record. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In 1997, Lyons-Bey filed a civil rights action pursuant to 42 U.S.C. § 1983. The action was dismissed by the district court and affirmed by this court on June 30, 2000. A subsequent request for mandamus relief was also denied on September 18, 2000. Lyons-Bey then filed a request to have the court replace his copy of the record at government expense. The district court denied the request. It is from this order that Lyons-Bey appeals.
Lyons-Bey argues that the district court abused its discretion in denying him a copy of his case file. He contends that without his records, he is being denied access to the courts and is unable to prosecute his case.
To establish a claim for denial of access to the courts, Lyons-Bey must establish actual prejudice to the litigation. See Lewis v. Casey, 518 U.S. 343, 351-52, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996); Hadix v. Johnson, 182 F.3d 400, 404-06 (6th Cir. 1999); Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir.1996). As the district court noted, Lyons-Bey’s case had been dismissed and affirmed on appeal. Further, the time to seek review before the United States Supreme Court has expired. Therefore, Lyons-Bey’s case is finished, and no further avenue of relief is available. The argument is without merit.
Accordingly, we affirm the district court’s order. Rule 34(j)(2)(C), Rules of the Sixth Circuit.